 446321 NLRB No. 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In adopting the judge's dismissal of the complaint allegation thatthe Respondent unlawfully terminated James Thoren, we rely solely
on his finding that the Respondent did not terminate Thoren because
of any protected concerted activity in which he might have engaged.
Accordingly, we find it unnecessary to pass on the judge's alter-
native finding that Thoren's termination was lawful because he was
a statutory supervisor.In the absence of timely objections, we find it unnecessary to passon the judge's statement that the Employer's conduct would have
constituted grounds for setting aside the election if the Union had
not received a majority of the votes cast.2Subsequent to the hearing, the Respondent ended its UnitedStates Army Corps of Engineers project at Fort Ord, California,
where the unlawful conduct occurred. Accordingly, we shall modify
the recommended Order by requiring that Respondent mail copies of
the notice to its former employees.3We shall modify the judge's recommended Order in accordancewith our decision in Indian Hills Care Center, 321 NLRB 144(1996).UXB International, Inc. and General Teamsters,Warehousemen & Helpers Union, Local No.
890, affiliated with International Brotherhood
of Teamsters, AFL±CIO. Cases 32±CA±14205,32±CA±14319, 32±CA±14377, and 32±RC±3935June 11, 1996DECISION, ORDER, AND CERTIFICATIONOF REPRESENTATIVEBYMEMBERSBROWNING, COHEN, ANDFOXOn September 8, 1995, Administrative Law JudgeJay R. Pollack issued the attached decision. The Union
filed exceptions with a supporting brief, the Respond-
ent filed cross-exceptions with a supporting brief, and
a brief in reply.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order as
modified.2ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as
modified below and orders that the Respondent, UXB
International, Inc., Chantilly, Virginia, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order as modified.3Substitute the following for paragraphs 2(a) and (b).``(a) Within 14 days after service by the Region,post at its Fort Ord, California United States Army
Corps of Engineers project copies of the attached no-
tice marked `Appendix.'9Copies of the notice, onforms provided by the Regional Director for Region
32, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent andmaintained for 60 consecutive days in conspicuousplaces including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.
During the pendency of these proceedings, the Re-
spondent closed the facility involved in these proceed-
ings, Respondent shall therefore duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 25, 1994.``(b) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.''CERTIFICATION OF REPRESENTATIVEITISCERTIFIED
that a majority of the valid ballotshas been cast for General Teamsters, Warehousemen &
Helpers Union, Local No. 890, affiliated with Inter-
national Brotherhood of Teamsters, AFL±CIO, and that
it is the exclusive collective-bargaining representative
of the employees in the unit found appropriate.Valarie Hardy-Mahoney, Esq., for the General Counsel.Paul Johnson, Esq. (Rochester, Wong, Shepard & Johnson),of San Francisco, California, for the Respondent-Em-
ployer.Kirsten Snow Spaulding, Esq. (Beeson, Tayer & Bodine), ofSan Francisco, California, for the Union-Petitioner.DECISIONSTATEMENTOFTHE
CASEJAYR. POLLACK, Administrative Law Judge. I heard thiscase in trial at Salinas and Oakland, California, on 14 days,
beginning March 14 and ending May 1, 1995. On September
13, 1994, General Teamsters, Warehousemen & Helpers
Union, Local No. 890, affiliated with International Brother-
hood of Teamsters, AFL±CIO (the Union) filed the charge
in Case 32±CA±14205 alleging that UXB International, Inc.
(Respondent or the Employer) committed certain violations
of Section 8(a)(3) and (1) of the National Labor Relations
Act (the Act). That charge was amended on November 29,
1994. On November 8, 1994, the Union filed the charge in
Case 32±CA±14319 against Respondent. Thereafter on No-
vember 30, 1994, the Union filed the charge in Case 32±CA±
14377. On November 29, 1994, the Regional Director for
Region 32 of the National Labor Relations Board issued a
complaint and notice of hearing against Respondent in Case
32±CA±14205 alleging that Respondent violated Section
8(a)(3) and (1) of the Act. On January 25, 1995, the Re-
gional Director issued a consolidated complaint against Re-
spondent in all three cases. Respondent filed timely answers
to the complaints, denying all wrongdoing.On August 29, 1994, the Union filed a petition in Case32±RC±3935 seeking to represent Respondent's employees at
its Fort Ord, California project. An election was held by se- 447UXB INTERNATIONAL1The credibility resolutions have been derived from a review ofthe entire testimonial record and exhibits, with due regard for the
logic of probability, the demeanor of the witnesses, and the teach-
ings of NLRB v. Walton Mfg. Co., 369 U.S. 404, 408 (1962). Asto those witnesses testifying in contradiction to the findings, their
testimony has been discredited, either as having been in conflict with
credited documentary or testimonial evidence or because it was in
and of itself incredible and unworthy of belief.2The complaint alleged that the six employees were unlawfully se-lected for layoff in violation of Sec. 8(a)(3) and (1) of the Act. How-
ever, based on the trial evidence, the General Counsel withdrew that
allegation of the complaint.cret ballot by mail and manual ballot between November 7and 21, 1994. The results of the election were 32 votes cast
for representation by the Union and 30 votes against rep-
resentation. There were also nine challenged ballots. On Jan-
uary 26, 1995, the Regional Director issued a report on chal-
lenged ballots and notice of hearing. The hearing on the nine
challenged ballots was consolidated with the unfair labor
practices hearing.All parties have been afforded full opportunity to appear,to introduce relevant evidence, to examine and cross-examine
witnesses, and to file briefs. On the entire record, from my
observation of the demeanor of the witnesses,1and havingconsidered the posthearing briefs of the parties, I make the
followingFINDINGSOF
FACTI. JURISDICTIONRespondent is a Virginia corporation with offices and aprincipal place of business located in Chantilly, Virginia,
where it is engaged in the business of ordinance and explo-
sive waste disposal. During 1994, Respondent received reve-
nues in excess of $50,000 pursuant to a contract with the
United States Army Corps of Engineers. Accordingly, Re-
spondent admits and I find that it is an employer engaged
in commerce within the meaning of Section 2(2), (6), and (7)
of the Act.Respondent admits and I find that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. Background and IssuesBeginning in July 1994, Respondent was engaged in thedetection and demolition of unexploded ordinance at Fort
Ord, California, pursuant to a contract with the United States
Army Corps of Engineers. In August, Respondent's employ-
ees circulated a petition complaining about wages and bene-
fits. The petition signed by all of Respondent's employees
was faxed to Respondent's president and to certain of Re-
spondent's competitors. Shortly thereafter, Respondent's em-
ployees signed union authorization cards and a petition was
filed by the Union in the representation case on August 29.
As stated earlier an election was held in November. The
complaint alleges that Respondent, during the election cam-
paign, created the impression of surveillance of its employ-
ees' union and protected concerted activities, threatened job
loss and impaired future job prospects and blackballing of
employees, interrogated an employee as to how he voted in
the representation election, and restricted employees from
discussing information concerning their medical and dental
insurance. Further, the General Counsel alleges that Re-
spondent discharged UXO Supervisor James Thoren because
of his protected concerted activities in helping to prepare andcirculate the employee petition concerning wages and bene-fits. In the representation case, the Union contends that
Thoren and six employees who were laid off on October 6,1994, were eligible to vote in the election and that their bal-
lots should be opened and counted.2Finally, the Union con-tends that two employees who were working for Respondent
at Fort Ord, but pursuant to a contract with an environmental
contractor did not share a community of interest with the
bargaining unit employees and should not be eligible to vote
in the election.Respondent denies that it violated the Act. Respondentcontends that Thoren was a supervisor within the meaning of
the Act and, therefore, not protected by Sections 7 and
8(a)(1). Further, Respondent contends that it discharged
Thoren for engaging in safety violations without regard to
any protected concerted activities. Respondent argues that the
six laid-off employees had no expectation of returning to the
bargaining unit at the time of the election. Finally, Respond-
ent contends that the two employees working pursuant to the
environmental contract shared a community of interest with
the bargaining unit employees and should be included in the
appropriate unit.B. The Termination of James Thoren1. FactsAs mentioned above, Respondent is engaged in the detec-tion, collection, and disposal of unexploded ordinance at Fort
Ord, California, under a contract with the United States
Army Corps of Engineers (the Corps). Prior to being hired
for the Fort Ord jobsite, James Thoren worked for Respond-
ent at approximately 10 jobsites over the past 7 years.
Thoren was hired on July 5, 1994, as a UXO supervisor for
the Fort Ord project. For this jobsite there were 10 teams of
4±5 UXO specialists, each led by a UXO supervisor. Thoren
was assigned as the UXO supervisor for the demolition team.
All teams including Thoren's team were assigned to locate
and mark ordinance. In addition to these duties, the demoli-
tion team was assigned to dispose of any live ordinance
found during the workday. Although Thoren was paid the
same wages as the other UXO supervisors, his position as
leader of the demolition carried more prestige and was con-
sidered first among equals. The UXO supervisors earned 18
percent more than the UXO specialists and 60 percent more
than the laborers on their teams.In addition to the 10 UXO supervisors, there was a seniorUXO supervisor, James Kerr, and a project manager, Lee
Dickson, to whom all the UXO supervisors reported. Al-
though Dickson was the top managerial employee on the job-
site, he was not trained in the disposal of explosives. The
parties stipulated that Kerr and Dickson were supervisors
within the meaning of the Act. In the representation case, the
Regional Director found that the UXO supervisors were not
statutory supervisors and included them in the bargaining
unit. Initially, the Employer filed exceptions to the Regional
Director's preelection decision but later withdrew those ex- 448DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The parties stipulated that the safety officers were not statutorysupervisors and were eligible to vote in the election.4Kerr, still employed by Respondent at another project, did nottestify. Accordingly, I credit Thoren's version of their conversation.5There was a great deal of evidence presented that all of the em-ployees were seriously concerned about the Hanta Virus. The em-
ployees were concerned about the risk of the Hanta Virus and want-
ed more information and better protection against the virus. Re-
spondent had an industrial hygienist meet with the employees to dis-
cuss the virus and set safety standards for working in the infected
areas. The evidence reveals that all the employees complained about
the risk of the Hanta Virus and wanted more information and better
protection against the virus.ceptions. As mentioned above, Respondent contends thatThoren was a supervisor within the meaning of the Act.Kerr and Dickson worked under the direction of JamesAnelle, the Corps' representative on the jobsite. During the
week of August 1, 1994, Anelle was away from the project
and was temporarily replaced by another representative from
the Corps, Greg Bayuga. On August 1 and 2, Bayuga found
violations of the work plan that gave rise to Thoren's re-
moval as leader of the demolition team.On August 1, Bayuga observed Thoren and one of histeam members, James Moraitis, working in the woods with-
out protective coveralls. The protective coveralls were re-
quired by the project work plan because of a serious problem
with poison oak. Bayuga reported the violation to A.R.

Smith, one of the two safety officers on the jobsite.3On the morning of August 2, at daily safety meetings theUXO supervisors and UXO specialists were advised that they
were required to wear the protective coveralls in the field.
According to Thoren he asked whether coveralls were re-
quired in areas where there was no poison oak and Kerr an-
swered that if there wasn't any poison oak around, he didn't
care if the coveralls were worn.4Later that day, while working in an area devoid of poisonoak, some employees on Thoren's team asked if they could
remove their coveralls. Based on his conversation with Kerr,
Thoren gave the employees permission to remove their cov-
eralls. Bayuga observed this violation of the work plan.Later that afternoon, Bayuga observed the demolition pro-cedure. After the detonation, Thoren radioed to Kerr that he
was going to the demolition range to inspect the detonation
site. Kerr said, ``Okay.'' Under the work plan, Thoren was
required to wait 5 minutes before entering the demolition
range. However, Thoren had never observed the ``five
minute'' rule and had never had this violation discussed with
him by Kerr or Anelle. On this date, Thoren waited only
about 3 minutes before entering the demolition range with
his team. Bayuga observed this violation as well.At the end of the day, Bayuga approached Kerr and toldhim that he had again observed the demolition team without
coveralls. Bayuga also said that the demolition truck did not
have a sufficient number of placards stating that the truck
carried explosives and that the demolition team had violated
the rule requiring a 5-minute waiting period before entering
the demolition range. Bayuga showed Kerr where the ``five
minute rule'' was in the project work plan.Bayuga wrote up a ``ticket'' stating that Respondent hadcommitted four violations of the work plan. In addition to
the coveralls, safety placards, and 5-minute rule violations,
Bayuga wrote up the demolition team for dragging some
wire fuse through sand. Bayuga wrote that he was suspend-
ing the demolition operation until further notice.On the morning of August 3, the demolition team did notgo into the field as usual but instead was given a class to
review the safety requirements of the project work plan. The
demolition team was then allowed to resume its normal work
schedule. Thus, although Bayuga had suspended the demoli-
tion operation, the period of the suspension was during amorning when no demolition would have taken place in anyevent.Thoren was removed as supervisor of the demolition teamand reassigned as supervisor of another team. Moraitis was
discharged for not wearing coveralls for the second consecu-
tive day. Thoren told Kerr and Dickson that he had given
Moraitis permission to remove his coveralls and that if
Moraitis were discharged, Thoren would quit. Dickson and
Kerr told Thoren that they did not want him to quit. Dickson
suggested that Thoren call Gerry Kitzmiller, a vice president
for Respondent in Virginia. Thoren spoke with Kitzmiller
and said that he had given Moraitis permission to remove his
coveralls and that if Moraitis was fired, he would quit. Later
that day, Kitzmiller told Thoren that Moraitis could remain
on the job. Thoren then went to the motel where Respond-
ent's employees stayed and drove Moraitis back to the
project.On August 6, Thoren wrote a letter to Richard Dugger,Respondent's president, protesting his removal as supervisor
of the demolition team. Thoren argued that everything he had
done was with the approval, express or implied, of Kerr and
Anelle. Dugger faxed Thoren a response on August 8, stating
that Respondent would investigate the matter and determine
whether any additional corrective action would be warranted.During the following week, Thoren's team was assigned towork in an area infested with rats' nests. Thoren was con-
cerned about the Hanta Virus that is transmitted from expo-
sure to rat urine and feces. Thoren went to Kerr and re-
quested protective equipment including high filtration gasmasks. Thoren obtained more information about the Hanta
Virus and then told his team members that they should ob-
tain a baseline blood test before working in the contaminated
area. Thoren informed Kerr that his team would not work in
the area without a baseline blood test. Kerr said that Re-
spondent would not pay for the tests and Thoren answered
that his team would not work in the area. Kerr gave the work
to the back hoe team. However, this team also refused to do
the work without the baseline blood test.5Pursuant to the investigation mentioned in Dugger's Au-gust 8 letter, on August 11, all the UXO supervisors were
asked to write down what they were told about the wearing
of coveralls. The letters indicated that Kerr had not given a
clear indication that coveralls had to be worn irrespective of
the danger of poison oak. Respondent's officials did not hold
Thoren responsible for the coverall violation. Respondent's
witnesses stated that no further investigation of the 5-minute
rule or placard violations was necessary because Thoren had
admitted those violations in his August 8 letter.On August 15, Fred Pasteris, a UXO supervisor, ap-proached Thoren and showed him a draft of a letter that
Pasteris had been discussing with employees on his team.
The letter protested Respondent's wages and benefits and ar-
gued that Respondent's competitors provided better wages 449UXB INTERNATIONAL6The General Counsel presented evidence that Bill Blatt, a vicepresident for Respondent, contacted Bayuga a month before the hear-
ing asking that Bayuga write a letter supporting the discharge of
Thoren. Bayuga refused to do so. The fact that Bayuga, not an em-
ployee or agent of Respondent, would not have discharged Thoren
is irrelevant to the question of whether Thoren's discharge was moti-
vated by unlawful considerations. In Bayuga's opinion, Kerr should
have been held responsible for the safety violations. However, the
question is Respondent's motivation for the discharge. Thus, if Re-
spondent was not motivated by unlawful considerations it matters
not whether Bayuga or the General Counsel believe that the dis-
cipline was too harsh.Contrary to the argument of the General Counsel, I do not findthat Respondent in contacting Bayuga to support its defense of this
case evidenced consciousness of guilt.and benefits. Thoren discussed the letter with Pasteris andsuggested some changes. On the morning of August 17,
Pasteris asked the UXO supervisors to sign the letter. There-
after, Pasteris asked the UXO specialists to sign the letter.
With the exception of UXO Supervisor Gary Cole and
Project Manager Dickson, every specialist and supervisor on
the job, including Kerr, signed the letter. Pasteris' signature
was the first signature below the text of the letter. That
evening the letter was faxed to Respondent's headquarters in
Virginia and to certain of Respondent's competitors. The fax
was sent from Thoren's fax machine and bore the identifying
caption ``Jimmy T.'' Thoren's signature was the fourth sig-
nature on the petition.Dugger received the fax on August 18 and was very angrythat information regarding Respondent's wages and benefits
had been faxed to his competitors. Dugger discussed the let-
ter with Kevin Lombardo, a vice president. Lombardo spoke
by telephone with Gary Cole and learned that the letter was
authentic and that Pasteris had written and circulated the let-
ter. Cole told Lombardo that the letter did not show that
courtesy copies were going to be sent to Respondent's com-
petitors. Cole stated that the indication for courtesy copies
must have been added after the employees had signed the let-
ter. On August 25, Dugger wrote the employees a letter stat-
ing that the employees behind the letter were misguided and
that Dugger specifically knew who had authored and sent the
letter.On August 22, Respondent's vice presidents recommendedto Dugger that Thoren be discharged for violating safety pro-
cedures, specifically violating the 5-minute wait rule and fail-
ing to properly placard the demolition truck. Dugger decided
to discharge Thoren and on August 24 Dickson presented
Thoren with a termination letter. Dickson told Thoren that he
was upset at the decision and that he had told Respondent
that it was wrong. Dickson, in signing the termination letter,
indicated that he was doing so pursuant to orders.6In early September, Kerr was transferred to another jobsiteat the same rate of pay. However, Kerr went from super-
vising Respondent's largest job to a position where he was
supervising only himself. Kerr was replaced as senior UXO
supervisor by Robert Diekmann. Respondent's witnesses ad-
mitted that Kerr's transfer was based on the need to have a
stronger and more experienced senior supervisor rather than
because of the safety violations of August 2.Lombardo and Dugger testified that the August 2 ticketwas the first and only shutdown of a demolition crew by the
Corps in Respondent's history. Bayuga produced 21 addi-
tional tickets issued to Respondent, 5 for safety violations.The five safety violations all occurred after Thoren's dismis-sal. None of the employees involved were discharged, al-
though in one case the investigation was not completed at the
time the record in this proceeding closed. Respondent's
records did reveal that two employees were discharged for
safety violations and one employee resigned after a safety
violation. These violations were not as serious as those
charged to Thoren.Respondent contends that Thoren was discharged becauseof the violations that occurred on August 2. Thoren's letter
of August 6 admitted that he had violated the 5-minute rule
and had improper placarding on his truck throughout his em-
ployment. On August 8, Dugger wrote Thoren stating that he
had assigned Mike Donovan to further investigate the matters
raised by Thoren. Donovan was away on military reserve
duty that week. Prior to receipt of the employee petition, Re-
spondent sought information from the supervisors regarding
what Kerr told them regarding the wearing of coveralls. The
statements from the UXO supervisors were received in Re-
spondent's offices in Virginia on August 18, the same day
as the employee petition.Dugger, Kitzmiller, and Lombardo all testified that on Au-gust 18, Kitzmiller, Donovan, and Lombardo recommended
that Thoren be terminated. All three testified that they held
Thoren, as supervisor of the demolition team, responsible for
violating the safety rules. Because Kerr had not been clear
about the coveralls, they did not hold Thoren responsible for
that violation. Dugger concurred with the recommendations
of the others and Dickson was directed to discharge Thoren.Respondent argues that it had no animus against the em-ployees who had signed the petition. As mentioned above,
with one exception all employees and UXO supervisors had
signed the petition. On October 6, when seven employees
were laid off, Fred Pasteris volunteered to be laid off in
place of employee Dan Poundstone. Although Respondent
knew Pasteris was the author of the employee petition, Re-
spondent's supervisors declined the offer because ``we didn't
think it was a good idea.'' Respondent kept Pasteris on the
job because its managers wanted Pasteris to supervise a team
of laborers. Safety Officer A.R. Smith, who also signed the

petition, was later promoted to senior UXO supervisor.Respondent argues that it had no animus against Thorenfor raising the Hanta Virus issue. When Thoren gave Steve
Parker, safety officer, information about the virus, Parker
thanked Thoren. The evidence shows that Respondent was
concerned about the safety problems caused by the rats'
nests. When Thoren gave information about the virus to
Kerr, Kerr told employees to leave the rats' nests alone until
Respondent could get its industrial hygienist to look at the
situation. The Employer did have an industrial hygienist visit
the project, speak to the employees, and make recommenda-
tions regarding working in the area of the rats' nests. There
is no evidence that any employee was disciplined or retali-ated against for raising this issue. Just as the petition was
signed by all the employees the Hanta Virus issue was dis-
cussed by all the employees. The evidence leads me to con-
clude that Respondent considered the employee concerns
about the virus as legitimate and took reasonable steps to
deal with the problem. There is no evidence that Respondent
harbored animus against employees for raising this issue. 450DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2. ConclusionsIn Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), the
Board announced the following causation test in all cases al-
leging violations of Section 8(a)(3) or violations of Section
8(a)(1) turning on employer motivation. First, the General
Counsel must make a prima facie showing sufficient to sup-
port the inference that protected conduct was a ``motivating
factor'' in the employer's decision. On such a showing, the
burden shifts to the employer to demonstrate that the same
action would have taken place even in the absence of the
protected conduct. The United States Supreme Court ap-
proved and adopted the Board's Wright Line test in NLRBv. Transportation Management Corp., 462 U.S. 393, 399±403 (1983).I find that the General Counsel has not established a primafacie case that Thoren was discharged for any reason other
than the safety violations of August 2. The principal issue
concerns motivation. The General Counsel must establish
that the employment action was motivated by Thoren's pro-
tected activities. One of the elements in determining whether
the General Counsel has made a prima facie showing is
whether it has demonstrated that animus exists on the part
of the Respondent. Salem Paint, Inc., 257 NLRB 336, 339±340 (1981). No such showing has been made on this record.
First, all the employees signed the petition. The only distin-
guishing factor concerning Thoren was that his fax machine
was used. Respondent knew that Pasteris was the author of
the employee petition. On the day it received the petition,
Respondent learned that Pasteris had written the letter, cir-
culated it among the employees, and then sent it to Respond-
ent and certain of its competitors. Not only did Respondent
not retaliate against Pasteris, but it refused to let him go
when he offered to replace a laid-off employee. The pro-
motion of A.R. Smith provides further evidence that Re-

spondent did not exhibit animus against employees who
signed the letter.Respondent could discharge Thoren for any reason so longas its motivation was not tainted by unlawful considerations
such as Thoren's protected activities. Here, prior to the em-
ployee petition, Bayuga cited Thoren for four safety viola-
tions. Thoren was replaced as supervisor of the demolition
team. However, the matter did not end there. Thoren raised
the matter with Respondent's president, Richard Dugger.
Dugger wrote back stating that the matter would be further
investigated by Donovan. In fact, statements were obtained
from supervisors regarding the coveralls question. Thus the
process that led to the discharge had begun prior to any pro-
tected activity. When Donovan returned from his leave the
process continued and three managers, Donovan, Kitzmiller,
and Lombardo recommended that Thoren be terminated.
Thus, Respondent has established reasonable grounds for dis-
charging Thoren.The General Counsel argues that Kerr and not Thorenshould have been disciplined for the safety violations. How-
ever, Respondent held Thoren responsible for the demolition
team and the demolition range. Thoren acknowledged suchresponsibility in his letter to Dugger. It should also be noted
that Kerr was reassigned to a smaller and less prestigious
job. I find that Respondent held Thoren responsible for the
activities on the demolition range, and I cannot substitute my
judgment for that of Respondent.The General Counsel argues that Thoren was treated dif-ferently from other employees involved in safety violations.
The record shows that Thoren was treated differently. I find
that he was treated differently, however, not because of the
use of his fax machine or other concerted activities but ratherbecause he wrote the company president arguing that Anelle
and Kerr should have been held responsible for the safety
violations on the demolition range. Respondent's president
ordered an investigation prior to any concerted activity and
received a recommendation to discharge Thoren from three
managers. The General Counsel does not contend, and I can-
not find, that in writing the letter protesting his demotion
from supervisor of the demolition team, Thoren was engaged
in protected concerted activities. The totality of the evidence
points to the conclusion that Respondent discharged Thoren
as a result of the safety violations cited by Bayuga and the
ensuing investigation instigated by Thoren's letter to Dugger.Based on the minimal amount of protected activities, lackof animus against concerted activities, and the timing of
these events, I find that the General Counsel has failed to es-
tablish a prima facie case that Respondent discharged Thoren
because of his protected concerted activities. Assuming
arguendo that the General Counsel has established a prima
facie case, I find, for the reasons stated above, that Respond-
ent has established its burden that it would have terminated
Thoren in the absence of any protected conduct because of
the safety violations of August 2 and the investigation there-
of which began on August 8. Accordingly, I find that the
complaint allegation that Thoren was discharged because of
his protected concerted activities must be dismissed.3. Thoren's supervisory statusRespondent contends that Thoren was a supervisor withinthe meaning of Section 2(11) of the Act. The General Coun-
sel contends that Thoren had no supervisory authority. For
the reasons expressed below, I find that Thoren was a statu-
tory supervisor and that the complaint allegation regarding
his discharge must be dismissed for this reason as well.Under the work plan that governs Respondent's jobsite atFort Ord, UXO supervisors have the following job descrip-
tion:Supervises UXO specialists and other employees as-signed to perform such ordinance sweep, excavation,
and demolition team members. Assures personnel con-
duct operations in accordance with established work
and safety plan. Gathers data and records team daily ac-
tivities and provides information to the Sr. UXO Super-
visor. Monitors team members to confirm safety equip-
ment is serviceable and properly used.With regard to Thoren's position as supervisor of the demoli-tion team the work plan states:The Demolition Range activities shall be under controlof an experienced and trained UXO supervisor charged
with the responsibility for all activities within the area.
The supervisor shall be responsible for training all op-
erators regarding the nature of the materials handled,
the hazards involved and the precautions necessary, etc.Due to the dangers involved in handling explosives, thejob was structured so that UXO supervisors had complete au- 451UXB INTERNATIONAL7My finding that Thoren was a supervisor over the demolitionteam is independent of the Regional Director's determination that the
UXO supervisors were not true supervisors within the meaning of
the Act. I find only that as supervisor of the demolition team Thoren
was a supervisor who used independent judgment in responsibly di-
recting the employees on his team regarding their assignments, pro-
duction, safety, and all aspects of the demolition process.thority in the field to insure that the work was performed inaccordance with the work plan. The work was performed by
approximately 10 teams of 4 or 5 employees scattered over
a 28,000-acre area. The project manager did not go into the
field and the senior UXO supervisor only visited the field for
brief periods to speak with the UXO supervisors. The super-
visors had authority to write evaluations of their employees,
which evaluations were used in deciding whom to promote
to supervisor. As mentioned earlier, the UXO supervisors
earned 18 percent more per hour than the specialists on their
teams.As the General Counsel correctly points out, Thoren didnot hire, fire, discipline, lay off, recall, promote, evaluate,
transfer, grant overtime, or resolve employee grievances. The
principal question is whether Thoren responsibly directed the
employees in the performance of their work.Thoren admitted that he was ``in charge'' of his crew andthat he was responsible for making sure that work was per-
formed safely and in accordance with the work plan. He also
admitted that he could make effective recommendations
about firing or transferring employees. Thoren's letter of Au-
gust 6 to Dugger stated that Thoren ``authorized'' his team
to remove their protective clothing, that the decision was his
responsibility, and that he got Moraitis reinstated because the
safety violation was Thoren's and not the employee's.
Thoren asserted, ``[W]hen I accepted the position and pay as
team leader I also accepted the responsibility'' and he ac-
knowledged that ``I am the one expected to take full respon-
sibility for everything that occurred on the demolition
range.'' Thoren understood, and I find, that he was respon-
sible and in charge of the demolition operation. He was re-
sponsible for the production, safety, and supervision of the
employees on the demolition team and, therefore, a super-
visor within the meaning of the Act.7In addition Thoren hadthe authority to effectively recommend discipline and pro-
motions and he effectively recommended that Moraitis' dis-
charge be rescinded. Accordingly, even if the General Coun-
sel had established that Thoren's discharge was motivated by
protected concerted activities, the complaint allegation would
still be dismissed because Thoren, as a statutory supervisor,
was not protected by Sections 7 and 8 of the Act. ParkerRobb Chevrolet, 262 NLRB 402 (1982).C. The Independent 8(a)(1) Allegations1. The alleged impression of surveillanceOn Friday, August 19, Thoren attended a meeting at theUnion's offices in Salinas, California. Many of the employ-
ees attended this meeting. The fact that such a meeting was
going to be held was well known to all of Respondent's
UXO specialists and supervisors. The UXO specialists and
supervisors were staying at the same motel complex near
Fort Ord. Respondent paid a per diem and for lodging. Re-
spondent also paid, at certain times, for the employees to re-
turn home on leave. On Sunday, August 21, Thoren sawKerr at a local bar frequented by the UXO specialists andsupervisors. Kerr asked Thoren the general question,
``[W]hat's going on.'' Thoren replied that he and other em-
ployees had attended a meeting at the union hall. Kerr sim-
ply responded, ``Yeah, I know.'' I find no violation in this
conversation. Kerr in no way indicated that Respondent kept
the union activities of its employees under surveillance or
that Respondent would take action against employees for
such activities. He simply responded that he knew of union
activities which employees had taken no steps to conceal.
Kerr's casual comment, when viewed in light of the fact that
the employees had been open in their union activities, did
not constitute a violation of Section 8(a)(1) of the Act. See
Ohmite Mfg. Co., 217 NLRB 435 (1975); Carrick Foodland,238 NLRB 568 (1978); Baker Mfg. Co., 269 NLRB 794(1984).After receipt of the employee petition complaining aboutwages and benefits, Dugger, on August 6, wrote the employ-
ees expressing his displeasure that the employee petition had
been sent to Respondent's competitors. In his August 25 let-
ter, Dugger asserted that the employees behind the letter
were misguided and that Dugger specifically knew who had
authored and sent the letter. Dugger stated, ``In fact we now
believe that the vast majority of those involved have seen
fault with their actions and wish they had not participated.''
As in most cases, there were but a few who actually au-
thored the letter and directed sending the letter to the com-
petition. They know who they are, and so do I. I find that
such statements tend to lead employees to believe that their
concerted activities have been placed under surveillance and
that Respondent has a reason for doing so. Accordingly, I
find that Respondent has violated Section 8(a)(1) of the Act.2. The prohibition against discussing benefitsAs a condition of employment, Respondent employees arerequired to execute a nondisclosure agreement promising not
to disclose proprietary and confidential information to any-
one outside UXB. The agreement further states that any em-
ployee who discloses confidential information will be subject
to disciplinary action.During September, Respondent distributed a memorandumannouncing the implementation of a medical and dental in-
surance program and describing the benefits available under
the program. The memorandum contained the statement,
``The information contained on this page is confidential and
subject to the nondisclosure provisions of your employment
agreement.'' Thus, reading the nondisclosure agreement with
the memorandum concerning medical and dental insurance,
employees are prohibited from discussing the medical and
dental benefits with the Union under penalty of discipline.
Such a rule, which tends to inhibit employees from banding
together to seek union assistance regarding such benefits,
violates Section 8(a)(1) of the Act. Kinder-Care LearningCenters, 299 NLRB 1171 (1990); Communications Workersof America Local 9509, 303 NLRB 264 (1991).3. The alleged threats of job loss and blackballingIn a letter to employees dated November 7, BobbyDiekmann, senior UXO supervisor, asked the question, ``If
the Union is voted in would that make it harder for UXB
to compete for work at Fort Ord?'' In answering that ques- 452DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
tion, Diekmann made the following statement alleged to con-stitute a threat:The short of it is, bringing a union into the picture ina competitive bidding situation like ours is nothing less
than economic suicide. In my opinion, if the Union is
voted in, UXB will lose the contract at Fort Ord, and
all of us will be out of a job if that happens.In a November 9 letter Diekmann stated:If the Union is voted in here, have you given any hardthought to how that could impact your long term ability
to continue working in the industry after this project is
done? When this project ends and we all go home to
wait for someone to call with an offer of employment
on another project, who do you think will call? UXB
will certainly do what the law requires, but what about
the other companies that do this kind of work? If we
bring in a union here, which of our competitors will
want to hire us to cause the same harm to their busi-
ness? The Union may tell you that it would be illegal
for a company to refuse to hire you just because ofunion activities at UXB, but our competitors aren't
naive, and there are usually good reasons to hire some-
one else.Respondent contends that Diekmann's letters were privi-leged by Section 8(c) of the Act that provides:[E]xpressing of any views, argument, or opinion, or thedissemination thereof, whether in written, printed,
graphic, or visual form, shall not constitute or be evi-
dence of an unfair labor practice under any of the pro-
visions of this Act, if such expression contains no threat
of reprisal or force or promise of benefit.However, an employer's rights under Section 8(c) cannotoutweigh the rights of employees granted under Section 7 of
the Act. Thus, the Supreme Court in NLRB v. Gissel PackingCo., 395 U.S. 575, 617±619 stated:[An employer] may even make a prediction as to theprecise effect he believes unionization will have on his
company. In such a case however, the prediction must
be carefully phrased on the basis of objective fact to
convey an employer's belief as to demonstrably prob-
able consequences beyond his control or to convey a
management decision already arrived at to close the
plant in case of unionization. See Textile Workers v.Darlington Mfg. Co., 380 U.S. 263, 274 fn. 20 (1965).If there is any implication that an employer may or may
not take actions solely on his own initiative for reasons
unrelated to economic necessities and known only to
him, the statement is no longer a reasonable prediction
based on available facts but a threat of retaliation based
on misrepresentation and coercion, and as such without
the protection of the First Amendment. We therefore
agree with the court below that ``[c]onveyance of the
employer's belief, even though sincere, that unioniza-
tion will or may result in the closing of the plant is not
a statement of fact unless, which is most improbable,
eventuality of closing is capable of proof.'' 397 F.2d
157, 160 As stated elsewhere, an employer is free onlyto tell ``what he reasonably believes will be likely eco-nomic consequences on unionization that are outside his
control,'' and not ``threats of economic reprisals to be
taken solely on his own volition.'' NLRB v. River Togs,Inc., 382 F.2d 198, 202 (C.A. 2d Cir. 1967).Diekmann offered no objective evidence that the Unioncaused harm to Respondent's business or would cause harm
to its competitors. Diekmann did not seek to explain his re-
marks in terms of an economic prediction based on objective
facts. Thus, I find that Diekmann's remarks constituted un-
lawful threats in violation of Section 8(a)(1) of the Act. Do-minion Engineered Textiles, 314 NLRB 571 (1994); ShelbyTissue, 316 NLRB 646 (1995).Respondent relying on CPP Pinkerton, 309 NLRB 723(1992), argues that Diekmann's letters merely constitute a
statement of opinion concerning possible third party action.
However, Diekmann's statements are not mere opinions but
rather predictions phrased in terms of what ``will'' and
``would'' happen if the Union won the election. In Pinkertonthe comments found lawful were phrased in terms of what
``could'' and not what ``would'' occur. See CPP Pinkerton,supra at 724. See also Buck Brown Contracting, 283 NLRB488 (1987); and BI-LO, 303 NLRB 749 (1991).4. The alleged interrogationJames Moraitis testified that in a telephone conversationwith Lombardo he told Lombardo that he believed his layoff
was a result of his union activities. According to Moraitis,
Lombardo responded by asking how Moraitis had voted in
the representation election. I found Moraitis not to be credi-
ble or trustworthy witness and do not credit his testimony
when it is in conflict with other witnesses. I credit
Lombardo's testimony that Moraitis both brought up the sub-
ject of the Union and volunteered that he had voted for the
Union. I, therefore, find no credible evidence to support this
allegation of the complaint.D. The Representation Proceeding1. The ballots of Wilson and LeeThe Regional Director directed an election in the follow-ing appropriate bargaining unit:All full-time and regular part-time UXO ``supervisors,''UXO specialists, UXO assistants, site safety officers,
quality control officer and laborers employed by the
Employer at its Fort Ord, California project; excluding
office clerical employees, guards, and supervisors as
defined in the Act.The Union challenged the ballots of R.M. Wilson and
Tom Lee. The Union contends that UXO Supervisors Wilson
and Lee should not be included in the bargaining unit be-
cause they do not work on the Fort Ord project. Wilson and
Lee were working under a subcontract Respondent had with
an environmental contractor at Fort Ord. The status of the
employees working under the environmental contract was
litigated in the representation case. However, the Regional
Director's decision made no express determination regarding
these employees. The Union reads the unit description as ex-
cluding the employees working under that subcontract be- 453UXB INTERNATIONALcause Respondent treated the subcontract as a separateproject. Respondent argues that the Regional Director did not
limit the unit to the Corps contract but cited the Fort Ord
location. The Regional Director's decision distinguished be-
tween Fort Ord and other job locations throughout the coun-
try but did not expressly include or exclude the employees
working on the environmental subcontract. In finding that la-
borers should be included in the bargaining unit, the Re-
gional Director stated that this was not a ``technical unit''
but instead a ``project unit.'' I find that the Regional Direc-
tor was finding a unit for this Corps project, not other com-
pany projects and only for the term of this project.The environmental contract had a separate project numberand separate supervision. Wilson and Lee reported neither to
the supervision on the Fort Ord project or to the Corps rep-
resentative. Rather Wilson supervised Lee and reported di-
rectly to a vice president in Respondent's Virginia head-
quarters. The environmental subcontracts are under a separate
division of the Company from the Corps contracts. Wilson
and Lee performed work similar to that performed by the
employees under the Corps contract. The main function of
Wilson and Lee was to safely escort personnel on the site.This included detecting ordinance and the clearance of des-
ignated areas. They required the same skills and training cer-
tificates as the unit employees. However, due to the fact that
Lee and Wilson were escorting personnel untrained in ordi-
nance, they were required to keep a safe distance away from
the personnel working under the Corps project.Wilson and Lee worked the same schedule as the otheremployees and received the same benefits. Lee was paid
more than the UXO supervisors on the Fort Ord project and
Wilson was paid more than Lee. They worked under per-
sonal employment contracts similar to those between Re-
spondent and the unit employees. Four of the employees
working under Corps contract had also worked under the
same environmental subcontract. When Lee and Wilson con-
clude their work on this jobsite they will go into the same
labor pool as the employees working under the Corps con-
tract. However, on this job they had little or no contact with
the Corps project.Based on the fact that Respondent treated the environ-mental contract as a separate project and Wilson and Lee re-
ported directly to headquarters and were not supervised by
the managers at Fort Ord, I find that the employees working
under the environmental contract were a distinct group work-
ing on a separate contract and project. Accordingly, I find
that Wilson and Lee did not share a community of interest
with the unit employees and recommend that the challenges
to their ballots be sustained.2. The eligibility of the six laid-off employeesAs stated above, employees John Clifford, Forrest Irvin,James Moraitis, Dan Poundstone, Michael Slovak, and Jeff-
ery Ware were laid off on October 6, 1994. The Corps had
directed Respondent to lay off two teams of UXO specialists
and replace them with laborers from the local area. This
change resulted in substantial savings in labor costs. The
UXO specialists were offered the opportunity of remaining
on the job as laborers, but all six declined the offer. Michael
Maddux, a UXO specialist, chose to remain as a laborer.
Maddux was later reinstated to a UXO specialist when a po-sition opened due to the unexpected discharge of an em-ployee.As the Board stated in Madison Industries, 311 NLRB865, 866 (1993):It is well established that temporarily laid-off em-ployees retain their status as employees and are eligible
to vote. Their eligibility depends on whether objective
factors support an employee's reasonable expectancy of
recall in the near future. The Board looks at several
factors to determine whether a laid-off employee has a
reasonable expectancy of recall, including the employ-
er's past experience and future plans, the circumstances
surrounding the layoff, and what the employees were
told about the likelihood of recall. See, e.g., S & HConcrete, 274 NLRB 895 (1985).At the time of the layoffs, Respondent had no expectationof recalling the employees in the future. The Corps had di-
rected the layoffs in a move shifting work from the higher
paid UXO specialists to the lower paid laborers. There was
nothing in Respondent's history which indicated a need for
more UXO specialists at this project. Neither the Corps nor
Respondent had future plans which would require more UXO
specialists for this project. The employees were told to keep
in contact regarding future work. The understanding was that
employees would be assigned to other projects, if and when
there was work available. Employees could be recalled to
this jobsite if unexpected openings arose. However, Respond-
ent had no foreseeability of needing additional or replace-
ment employees for this jobsite. I find that the employees
had a reasonable expectation of recall to work by Respondent
but not a reasonable expectation of recall to this jobsite. The
fact that one or a few employees were later recalled does not
establish those laid off in reductions in force had reasonable
expectations of rehire at the time of the election or soon
thereafter. Zatco Metal Products Co., 173 NLRB 27 (1969);Apex Paper Box, 302 NLRB 67 (1991). I find, therefore, thatthe employees did not have a reasonable expectation of recall
to this bargaining unit. Accordingly, I shall sustain the chal-
lenge to their ballots.As indicated above, I have found that Thoren was lawfullydischarged prior to the election and I, therefore, sustain the
challenge to his ballot.3. The objections to the electionHaving concluded that Respondent, between the date ofthe petition and the date of the election, engaged in viola-
tions of Section 8(a)(1) by threatening employees with the
loss of employment or blacklisting and prohibiting employ-
ees from discussing medical and dental benefits with the
Union, I find that Respondent's conduct affected the results
of the election. Such conduct constitutes grounds for setting
aside the election. American Safety Equipment, 234 NLRB501 (1978); Dayton Tire & Rubber, 234 NLRB 504 (1978).Based on my rulings regarding the challenged ballots, how-
ever, a majority of the votes has been cast in favor of union
representation and I recommend that the election results be
certified. 454DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
8All motions inconsistent with this recommended Order are de-nied. If no exceptions are filed as provided by Sec. 102.46 of the
Board's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.9If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''REMEDYHaving found Respondent engaged in certain unfair laborpractices, I shall recommend that it be ordered to cease and
desist therefrom and to take certain affirmative action to ef-
fectuate the purposes and policies of the Act.CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By creating the impression that it kept its employeesprotected concerted activities under surveillance, Respondent
violated Section 8(a)(1) of the Act.4. Respondent violated Section 8(a)(1) of the Act bythreatening employees with the loss of employment, black-
listing, or other reprisals for engaging in union activities, and
by prohibiting employees from discussing medical and dental
benefits with the Union.5. By the conduct set forth above in paragraph 4, Re-spondent has illegally interfered with the representation elec-
tion conducted by the Board between November 7 and 21,
1994.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended8ORDERThe Respondent, UXB International, Inc., Chantilly, Vir-ginia, its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Threatening employees with the loss of employment,blacklisting, or other reprisals for engaging in union activi-
ties.(b) Prohibiting employees from discussing medical anddental benefits with the Union.(c) Creating the impression that it kept its employees pro-tected concerted activities under surveillance.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them in Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Post at its facilities in Fort Ord, California, copies ofthe attached notice marked ``Appendix.''9Copies of the no-tice, on forms provided by the Regional Director for Region32, after being signed by a responsible representative of Re-
spondent, shall be posted by Respondent immediately uponreceipt and maintained for 60 consecutive days in conspicu-
ous places, including all places where notices to employees
are customarily posted. Reasonable steps shall be taken by
Respondent to ensure the notices are not altered, defaced, or
covered by other material.(b) Notify the Regional Director in writing within 20 daysfrom the date of the Order what steps Respondent has taken
to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
threaten employees with the loss of employ-ment, blacklisting, or other reprisals for engaging in union
activities.WEWILLNOT
prohibit employees from discussing medicalor dental benefits, wages and hours, or working conditions
with the Union.WEWILLNOT
create the impression that we keep the pro-tected concerted activities of our employees under surveil-
lance.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them in Section 7 of the Act.UXB INTERNATIONAL, INC.